IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
DOUGLAS S. DREWS,

Appellant,

v. C.A. Nl6A-03-001 AML
DIVISION OF UNEMPLOYl\/[ENT
INSURANCE & UNEMPLOYMENT
INSURANCE APPEAL BOARD,

Appellees.

Submitted: January 12, 2017
Decided: April l9, 2017

ORDER
On appeal from the Unemployment Insurance Appeal Board: AFFIRMED

l. This is one of two appeals Douglas S. Drews has taken from two
separate Unemployment Insurance Appeal Board (the “Board”) decisions after
remand The Board’s decision found that the claimant received an overpayment of
unemployment benefits The claimant argues, as he did to the Board, that he did
not receive an overpayment of benefits based on his calculations. The question is
Whether the Board’s decision is supported by substantial evidence and free from

legal error. For the reasons that follow, l conclude it is.

2. On March 4, 2015, a claims deputy determined Drews received a
“non-fraudulent overpayment” totaling $135.00 over a five-Week period.l Drews
timely appealed that decision on March 9, 2015.2 On April 27, 2015, an appeals
referee held a hearing.3

3. On April 27, 2015, the appeals referee issued a decision affirming the
claims deputy’s determination that Drews Was overpaid by 3135.00.4 The appeals
referee determined that although Drews contended he fully reported his earnings,
his calculations “do[] not match With the requirement that the overall amount be
divided equally over the Weeks at issue, in accordance With the regulations.”5
DreWs timely appealed the appeals referee’s decision to the Board on April 29,
2015.6

4. The Board held a hearing on June 10, 2015.7 On July 6, 2015, the
Board affirmed the appeals referee’s decision, finding Drews liable for the $135.0()
overpayment8 Drews timely appealed the Board’s decision to this Court.

5. Drews’ appeal Was assigned to another member of this Court, Who

affirmed the Board’s decision that Drews is liable to repay the overpayment of

 

' R. at l.

2 1a ar 3.

3 Id. at 13.

4 ld. at 26-28.
5 1a at 27.

6 1a at 37.

7 Id. at 40.

8 ld. at48.

unemployment benefits that he received, but reversed and remanded the case back
to the Board to specify how the $135.00 overpayment Was calculated9

6. On remand, the Board determined Drews received an overpayment of
$130.00 in unemployment benefits.lo The Board’s March 3, 2016 decision details
its calculations, indicating Drews Was overpaid $26.00 a Week, rather than
51327.00.ll The Board explained the discrepancy Was “due to an error in rounding
the original calculation.”12

7. On March 4, 2016, Drews again timely appealed the Board’s decision

3

to this Court.' Drews continues to dispute the manner in Which the overpayment

should be calculated and maintains he does “not owe any money [because] all
earned income Was noted/claimed.”14 In response, the Division of Unemployment
Insurance (the “Division”) argues that this Court already rejected Drews’ Way of
calculating the benefits he received and therefore the only issue on remand is
Whether the record supports the calculation of the overpayment amount. The

Division contends that the Board’s March 3, 2016 decision specifies how the

9 ld. 3170-71.

'0 la at 72.

" 1a at 73.

12 Id. See 19 Del. C. § 3313(m), requiring: “Such sum, if not an even dollar, shall be rounded
down to the next Whole dollar.”
13 Rawle at 78. Due to a conflict that arose for the judge who heard Drews’ first appeal, this second
appeal after remand Was re-assigned. D.I. lO.

' R. at 79.

overpayment amount was calculated, and therefore the decision should be
af`firmed.15

8. This Court’s review of the Board’s decision is limited to whether the
Board’s findings were supported by substantial evidence and whether the decision

6 Substantial evidence is “relevant evidence that a

is free from legal error.1
reasonable mind might accept as adequate to support a conclusion.”17 The Court
will not weigh evidence, determine questions of credibility, or make its own
factual findings and conclusions18

9. This appeal is limited to calculating the overpayment amount. Drews
does not dispute the Board’s calculations based on the statute’s equation. Rather,
he continues to maintain that his way of calculating unemployment benefits makes
more sense under his circumstances and therefore is the correct way. That
argument, however, previously was considered and rejected by this Court.19 I

therefore only am considering whether the Board’s calculation of overpayment

benefits is supported by substantial evidence and free from legal error.

 

15 Division’s Answering Br. 2. The Board did not file an answering brief, asserting that the
“underlying case was decided on the merits” and “the Appellant raises only challenges to the
Board’s decision on the merits.” D.I. 9.

16 Thompson v. Christiana Care Heallh Sys., 25 A.3d 778, 781-82 (Del. 2011); Deysher v.
Unemployment Ins. Appeal Ba’., 2011 WL 7063475, at *1 (Del. Super. Sept. 28, 2011) (citing
Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981)) (defining substantial evidence as “evidence
from which the Board could fairly and reasonably reach its conclusion”).

'7 Murphy & L¢ma'@n, P.A. v. Pemzc, 121 A.3d 1215, 1221 (De1.2015).

’8 Thompson, 25 A.3d 31782.

'° R. 3170.

10. To keep things in perspective: the Division has opposed appeals in
this matter twice over a $130.00 non-fraudulent overpayment One begins to
wonder if it is in the State’s best interest to expend this level of resources to recoup
a relatively small sum, Nevertheless, this Court must decide the cases that come
before it. On remand, the Board specifically illustrated how unemployment
benefits are calculated under 19 Del. C. § 3313(m).20 Using the weekly
compensation Drews reported ($295.00), and the weekly compensation he should
have reported ($321.43), the Board determined Drews was overpaid by $26.00 a
week. The Board also explained how an error in rounding in the original
calculation resulted in $27.00 a week for a total of $135.00 for five weeks.21
Based on the present record, the Board’s decision is supported by substantial
evidence and free from legal error.

For the foregoing reasons, the Unemployment lnsurance Appeal Board’s

l\/Iarch 3, 2016 decision is AFFIRMED.

IT IS SO ORDERED. M

Abigzi`rl M. LeGrow, Jiidge

Original to Prothonotary

cc: Paige J. Schmittinger, Deputy Attorney General
Victoria W. Counihan, Deputy Attorney General
l\/lr. Douglas S. Drews, pro se (via First Class Mail)

 

201¢1. a173.
21 Id